Third District Court of Appeal
                               State of Florida

                           Opinion filed April 29, 2015.
         Not final until disposition of timely filed motion for rehearing.
                               ________________

                                No. 3D13-3250
                          Lower Tribunal No. 12-33913
                              ________________
                                City of Miami,
                                    Appellant,

                                        vs.

             JP Morgan Chase Bank National Bank, et. al.,
                                    Appellees.


     An Appeal from a Non Final Order from the Circuit Court for Miami-Dade
County, Jerald Bagley, Judge.

      Victoria Méndez, City Attorney, and John A. Greco, Deputy City Attorney,
and Jose L. Arango, and Forrest L. Andrews, Jr., Assistant City Attorneys, for
appellant.

      Aldridge, Connors, LLP and Nicole Vaagenes (Delray Beach); Wargo &
French, LLP, and Susan Capote and Brandon S. Degel for appellee, JP Morgan
Chase Bank National Bank; and Barbara Leon, Lilia Leon and Lazaro Leon, in
proper persons.

Before SHEPHERD, C.J., and SALTER and FERNANDEZ, JJ.

      FERNANDEZ, J.

      The City of Miami appeals the trial court’s non-final order that enjoined the

City from demolishing the property located at 500 S.W. 56th Avenue, Miami-Dade
County, Florida, until the conclusion of the underlying foreclosure action. We

affirm that portion of the injunction which finds that the City did not give proper

notice of the proposed demolition proceeding, but reverse that portion of the

injunction prohibiting the City from proceeding further until the instant foreclosure

action is concluded.

         The injunction order fails to specify the reasons for its entry, as Florida Rule

of Civil Procedure 1.610(c) requires.1 See Premier Lab Supply, Inc. v. Chemplex

Indus., Inc., 10 So. 3d 202, 206–07 (Fla. 4th DCA 2009) (reversing a permanent

injunction order and remanding the case for the trial court to enter an order

specifying the reasons for entry, pursuant to rule 1.610(c)); Hasley v. Harrell, 971

So. 2d 149, 152–53 (Fla. 2d DCA 2007) (reversing an injunction order because its

form was deficient, pursuant to rule 1.610(c)). Furthermore, there is no record

support for the injunction that prevents the City’s exercise of its right to demolish

the property once the property owners have received proper notice as required by

statute.

1   Florida Rule of Civil Procedure 1.610(c) states:

         Every injunction shall specify the reasons for entry, shall describe in
         reasonable detail the act or acts restrained without reference to a
         pleading or another document, and shall be binding on the parties to
         the action, their officers, agents, servants, employees, and attorneys
         and on those persons in active concert or participation with them who
         receive actual notice of the injunction.

(emphasis added).

                                             2
      We thus remand to the trial court to strike the portion of the order that

extends the injunction through the conclusion of the foreclosure action. The City

may then begin the process to demolish the subject property, consistent with

applicable ordinances and statutes, if it deems that action necessary.

      Affirmed in part; reversed in part, and remanded with instructions.



      SALTER, J., concurs.




                                          3
                                               City of Miami v. JP Morgan Chase Bank
                                                                  Case No. 3D13-3250

      SHEPHERD, C.J., concurring in part and dissenting in part.

      I would simply affirm the decision of the trial court. The majority is obviously

concerned that the injunction’s duration – “until the instant foreclosure proceeding

is concluded” – will hamstring the City’s ability to demolish a nuisance property for

an indeterminate period of time. However, despite being on notice at the two

hearings below that the petitioners sought the stated durational relief, the City neither

raised nor discussed the injunction’s requested duration at either hearing. The trial

court explicitly ordered the City to draft the order in which the durational period

appears. The City did not seek reconsideration or rehearing of the order as drafted

before initiating this appeal, the City has not raised the durational period as an issue

here, and, so far as the record reveals, has not moved to dissolve that portion of the

injunction after entry. The City is and was represented by able counsel. It may be

that the house in this case needs to be demolished immediately. We do not know,

and the property owners have yet to have their say.

      Courts that decide matters not properly before them reside on a slippery slope.

This may be just a small slip; however, it is a cardinal principle of judging that the

first business of a court is to mind its own business. In this case, we unnecessarily

and improperly place our thumb on the scale in favor of the City. As aptly stated

by Chief Justice Roberts, “[i]f it is not necessary to decide more, it is necessary not
                                           1
                                           4
to decide more.” Citizens United v. Fed. Election Comm’n, 558 U.S. 310, 919

(2010) (Chief Justice Roberts concurring); PDK Lab. Inc. v. U.S. D.E.A., 362 F.3d

786, 799 (D.C. Cir. 2004) (Judge Roberts concurring in part and concurring in the

judgment).




                                       5